Citation Nr: 0116176	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Bruce T. Wick, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's request to 
reopen his claim for service connection for a back condition.  

The Board notes that the veteran was contacted in March 2001 
by the RO for the purpose of clarifying representation.  The 
veteran confirmed that his representative was still attorney 
Bruce T. Wick and had never authorized another attorney as 
his representative.


FINDINGS OF FACT

1.  In an RO decision dated July 1985, for which the veteran 
failed to submit a notice of disagreement, the RO denied the 
veteran's application to reopen a claim for entitlement to 
service connection for a back condition.

2.  The veteran's request to reopen his claim for entitlement 
to service connection for a back condition was most recently 
considered in a December 1998 rating decision, which denied 
his request; the veteran did not submit a notice of 
disagreement with this decision. 

3.  The additional evidence associated with the claims folder 
since the December 1998 RO decision is not new evidence as 
compared to the evidence reviewed by the RO in December 1998, 
but rather, cumulative and redundant.



CONCLUSIONS OF LAW

1.  The July 1985 rating decision which declined to reopen 
the veteran's claim for service connection for a back 
condition is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the veteran's claim for 
service connection for a back condition was most recently 
denied in a December 1998 rating decision is not new, and the 
veteran's claim for service connection for a back disability 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A)
(VCAA) became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The Board notes that the provisions of VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  After examining the record, the Board is 
satisfied that the veteran was provided adequate notice as to 
the evidence needed to reopen his claim.  The Board concludes 
that the discussions in recent rating decisions, statements 
of the case, and supplemental statements of the case as well 
as previous ones throughout the history of this claim not 
within the current appeal period have informed the veteran 
and his representative of the information and evidence 
necessary to reopen a claim for entitlement to service 
connection for a back disability, and there has therefore 
been compliance with VA's notification requirement.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

A review of the records shows that the veteran was treated 
for back pain/strain in service.  In July 1982 the veteran 
filed a claim for service connected disability for the 
effects of Agent Orange and consideration for an award of 
nonservice connected pension benefits.  The veteran indicated 
on his claim that he was involved in an industrial accident 
in October 1980 in which he injured his lower back and right 
shoulder leaving him 75 percent disabled.  The veteran filed 
a claim for a back condition in February 1985 which was 
denied by a rating decision dated July 1985 based on review 
of service medical records and previous VA examination.  The 
veteran did not submit a notice of disagreement with this 
decision within one year of notice thereof.  Therefore, the 
July 1985 decision is final, and is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The veteran sought to reopen his claim in January 1991 which 
was again denied by a rating decision dated July 1991 based 
on medical evidence received.  The hearing officer found the 
veteran entitled to pension benefits because of an anxiety 
disorder and degenerative disc disease of the lumbar spine, 
but continued the denial of service connection for a back 
condition.  A Board decision dated May 1995 denied the 
veteran's application to reopen his claim for a back 
disability based on the absence of nexus between the 
veteran's lumbosacral disc disease and degenerative changes 
and the inservice back pain/strain.  The veteran attempted to 
reopen his claim which was denied by a rating decision dated 
December 1998 based on evidence that the veteran's back 
disability was related to the industrial accident in 1980 and 
not incurred in or aggravated by service.  He was notified of 
this decision in a January 1999 letter.  The veteran did not 
submit a notice of disagreement with this decision, and it is 
final.  38 U.S.C.A. § 7105.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  Therefore, the evidence for review in 
this case it that received since the December 1998 rating 
decision.  

The decision in this case will not address the question of 
whether "material evidence" has been added to the record.  As 
will be explained below, the evidence added in support of the 
request to reopen the claim is entirely cumulative and 
redundant, and, therefore, fails to meet the standard for 
"new" evidence under 38 C.F.R. § 3.156.  For this reason, 
there is no need to assess the materiality of the evidence.  

The veteran essentially contends that his present back 
condition was incurred in service when he hurt his back in 
basic training while lifting ammunition boxes, and when he 
was struck by a 55 gallon drum that rolled down a hill.  

The evidence of record at the time of the December 1998 
decision included: 

Service medical records dated July 1967 to February 1974 
which showed that in October 1969 the veteran complained of a 
sudden onset of low back pain which appeared to have been 
related to a genitourinary condition, since the impression 
was pyelitis.  In May 1972 he was seen for low back pain 
associated with lifting and mild lumbar strain was assessed.  
He was placed on a temporary physical profile for lumbar 
strain.  A few weeks later, clinical evaluation of his back 
was unremarkable, improvement of low back strain was 
assessed, and it was noted that a profile was unnecessary.

At his September 1998 VA examination, the veteran reported 
constant pain in his back that occasionally ran down his 
right leg.  The examiner interpreted the CT as showing some 
degenerative disc disease at least on two levels, with facet 
arthropathy.  The final diagnosis was low back pain with 
probable right L5 radiculopathy.

Outpatient treatment reports from P.K.S., M.D. dated June 
1992 to April 1998 were submitted.  These records showed no 
treatment for low back disability.

VA outpatient treatment reports dated January 1997 to May 
1998 were submitted, and showed that the veteran had low back 
pain with probable right L5 radiculopathy.

The evidence received subsequent to the December 1998 
decision included:

Copies of service medical records that were considered in the 
previous rating decisions.

October 1990 to February 1991 radiology reports from Wheeling 
Hospital with CT scan revealing slight bulge centrally of the 
disc at L5-S1 and a very slight bulge of the disc at L4-L5, 
just off the midline toward the right.  

A report of hospitalization from Barnesville Hospital 
Association dated December 1995 indicating that the veteran 
was admitted for having a passing out spell and was treated 
for dehydration.  It was noted that the veteran had been 
treated in the past for back problems.  The discharge 
diagnoses were passing out spell of undetermined etiology and 
prolapse of the intervertebral disc with sciatica.

A statement from P.K.S., M.D. dated November 1999 to December 
1999 indicating that the veteran needed a reevaluation for a 
long-standing back problem and complaints of constant back 
pain.  It was noted that the veteran was first seen 
concerning his back problems in May 1986.

A statement from Chalmers P. Wylie Outpatient Clinic dated 
December 1999 indicating that the veteran had a MRI of the 
lower back, which showed disc profusion, arthritis, and 
possible pinched nerve.  Progress notes also indicated that 
the veteran had been treated since 1993 for chronic low back 
pain. 

Progress notes from rehabilitation medicine service dated 
December 1999 showing that the veteran reported chronic low 
back pain for 30 years with the first injury occurring in 
1967 while in service after lifting boxes.  He indicated x-
rays were done and he was diagnosed with lumbar strain.  The 
veteran reported that his second injury occurred in 1972, 
which was also diagnosed as lumbar strain.  The veteran 
indicated that his back pain radiated down his right leg, the 
back of his right calf had decreased sensation, and the 
bottom of his right foot was numb.  He also reported pain 
which radiated up his back between his shoulder blades, and 
planned to have a MRI scan that day.  The veteran was to 
return after the MRI to discuss pain management options.

A statement dated December 1999 from Edward G. Sustersic, 
Attorney at Law, inquired as to the meaning of the term "back 
condition" and as to whether VA had records of the veteran's 
treatment by Dr. F.P. prior to 1992 and also records from 
P.K.S., M.D. referred to in the January 1999 decision.  The 
attorney also requested clarification as to why the veteran 
received pension benefits for degenerative disc disease of 
the lumbar spine and was denied entitlement to service 
connection for a back condition.  He concluded by indicating 
that he would be advising the veteran and asking him to 
reopen his claim for service connection for disc disease.

The post 1998 medical records indicate treatment for a low 
back disability, characterized as degenerative disc disease; 
however, the evidence received adds nothing new to the record 
and essentially duplicates medical evidence before the RO in 
December 1998, which showed degenerative disc disease with no 
medical evidence of a nexus to service.  Evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service.  See, e.g., Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).

The statement by the attorney in December 1999 merely 
inquires into past decisions and medical documentation and 
therefore cannot be considered "new" pursuant to 38 C.F.R. 
§ 3.156.  

While the Board acknowledges the veteran's statements which 
express his personal belief that his disorder was incurred in 
or aggravated by service, to the extent that he is attempting 
to present argument regarding medical causation, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
His contentions in this regard were previously of record and 
his current contentions, being essentially the same, are not 
"new" to this claim.

The deficiency in the case then, as well as now, results from 
the absence of medical evidence pertaining to whether any 
current back condition is connected to any incident of 
service.  The veteran has merely added redundant evidence 
pertaining to treatment that he received for his back 
disability, or else asserted claims that he has made before.  
Because the evidence added to the record is cumulative and 
redundant, the evidence cannot meet the test for new evidence 
as defined in 38 C.F.R. § 3.156, and no further analysis is 
required with respect to the question of whether the 
additional evidence is "material."  Smith v. West, 12 Vet. 
App. 312, 315 (1999).  In the absence of new evidence, the 
request to reopen the claim of service connection for a back 
disability falls short of the standard established in 
38 C.F.R. § 3.156.  Accordingly, the request to reopen the 
claim must be denied.


ORDER

New and material evidence having not been presented, the 
claim for service connection for a back disability is not 
reopened, the appeal is denied.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

 

